‘7S8



 OFFICE   OF THE    ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN




Boaorabl*I. Pr~dedd
CountyAuditar,Calreatonr:ountty
Calraeton,Texae
Deer stir
                   oplnlonFio.01a3eb
                 Est   Texeblllty    of



dated   b%ay 13, 1940,
or thle   hmrtmaat     on oh0




     faotor in arri
     to ba placed o

                                           that you had beetle
                                                    83, 1939,
                                            fottltary
                                           ty Attorney  Of Bra-
                                    eerrrlag  the t aluo of tha
                                    inat the lease owmr regsa-6
                                    pajmrsnf
                                           ml&h% be OutrCend-
                                                                  759




the oll paywnt should equal tha fair market tmlue of~tb
full leaoehold astote, usually a V/8 working iaterast, w&n
aoneldered aa bea   ire% and olear of any oil payx~nt.
             It IS our opinion that tha o~inloa in the &uin-
tan%   oam   OOWWB YOU??   queetlbn,and that    ar? outrtandm
oil paynmzt .shouldbe assaaaed againut the oil paysmat
bolder  ror the r&m   datermlmd by tha tax.assaaeor
under the statutes to be Ita, taxable value, end that tha
lease owner shmld be am@eSaed by tha tsx a8mmor       ior
the +&MI of tha full leasehold eststo, which 18 usually
a 718 workinginterest less #e reltta d~terrfnra to bo
the taable   valua oi t&e oil paptbnf or oil pay?Wtt#
payable out ol the leasehold latat6.
             iieare snoloain~ lmrer-ilth
                                       oopy or the opinion
ia the Quufntam Ga.116.
         Tru#tln~ that this f5atlsfnotorilyanmwera
yciuzroqueat, we am
                                      Yours reTy truly
                                   ATrOmm      (r;IEAFERBL
                                                       w 9!lims